DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.
Claims 1-20, 22-23, 25-26, 29-30 and 32-33  have been cancelled. Claims 21, 24,  27-28 and 31 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24, 27-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 2016/0205692 A1) in view of LI (US 2017/0194988).
Regarding Claim 21, a method performed by a wireless communication device, comprising: 
receiving a message on a Physical Broadcast Channel (PBCH) from a wireless communication node, the message comprising a frequency position of an anchor carrier that is configured to carry a synchronization signal ( [0022], “a user equipment UE … configured to acquire, on an anchor carrier, synchronization information to synchronize with a base station, where a frequency resource between the UE and the base station includes N subcarriers … the N subcarriers include the anchor carrier and at least one supplementary carrier … configured to acquire, on the anchor carrier, system information, where the system information includes information about identities and frequency locations of the subcarriers”, wherein the subcarriers include the anchor carrier, FIGS. 7-8, [0115], “each subcarrier may allocate a predefined number of PRBs or all PRBs to other physical channels, such as a broadcast channel PBCH”; see [0116]-[0117]), an indication of an operation mode assigned to the wireless communication device (see [0010], “the system information further includes information about a frequency hopping indication, a frequency hopping period, and a frequency hopping mode”);
 determining, based on the message, the operation mode and the frequency position of the anchor carrier (see [0010], “determining, by the UE according to the frequency hopping mode and the frequency hopping period, a subcarrier used to communicate with the base station at a next moment”, see [0029], “the system information includes information about identities and frequency locations of the N subcarriers … the UE selects the anchor carrier or one of the supplementary carriers according to the system information”); and 
receiving a System Information Block (SIB) transmitted on the anchor carrier ([0022], “a user equipment UE … configured to acquire, on the anchor carrier, system information”).
ZHANG does not expressly disclose:
an indicator of same-Physical Cell Identity (PCI), 
wherein the frequency position is indicated by a Physical Resource Block index that corresponds to an offset from a center frequency, and wherein the indicaiton of the opeartion mode and the indicator of same-PCI are jointly indicatd by a single value.
	However, XUE teaches:
wherein the frequency position is indicated by a Physical Resource Block index that corresponds to an offset from a center frequency ([0099], “PRB set for the NB-IoT system may be defined based on a PRB index offset related to a center PRB. The index offset is equivalent to the frequency offset of an LTE center frequency, for example, …”; [0104], “The PRB 1220 of step 1 may carry an NB-IoT synchronization signal and/or broadcast information, and may be called an anchor PRB. The PRB 1220 may provide additional information about an in-band or guard-band NB-IoT system in the current LTE system/cell”, see also [0107], [0187] and [0191], wherein the anchor PRB or frequency is clearly expressed by PRN index which is an offset to a central frequency; see also Provisional Application # 62291246, pages 41-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of XUE as mentioned above to the method of ZHANG, in order to provide a new machine type communication (MTC)/cellular Internet of things (CIoT) system which may be flexibly deployed in various manners, such as standalone deployment, deployment in a guard band of a legacy cellular system (for example, long term evolution (LTE)), or deployment within a bandwidth of the legacy cellular system, for example, to enable cellular Internet of things (CIoT)system to identify a CIoT operation mode as fast as possible and perform an appropriate subsequent process and thus resource utilization and frequency diversity may be increased by allocating a plurality of physical resource blocks (PRBs) to a narrow band-Internet of things (NB-IoT) system as suggested by XUE ( [0010]-[[0016]).
modified ZHANG does not disclose:
an indicator of same-Physical Cell Identity (PCI), 
wherein the indication of the operation mode and the indicator of same-PCI are jointly indicated by a single value.
However, LI teaches:
an indicator of same-Physical Cell Identity (PCI) (see FIG. 4 and [0052]), 
wherein the indication of the operation mode and the indicator of same-PCI are jointly indicated by a single value (see FIG. 4 and [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teachings of LI to the method of ZHANG, in order to support efficient decoding process in order to acquire system information of the NB-IoT network, such as a Master Information Block (MIB) in Narrow Band Internet of Things (NB-IoT) technology for providing wireless connectivity to a massive number of devices as suggested by LI (see [0003]).

Regarding Claim 24, the claim is a method claim reciting the same subject matters as in Claim 21 (the claim limitations are described from network node perspectives), thus, Claim 24 is rejected based on the same rationales set forth for rejection of Claim 21. 

Regarding Claim 27, modified ZHANG discloses a non-transitory computer-readable medium storing computer-executable instructions that when executed carry out the method of claim 21 (see ZHANG: FIGS. 15-16, [0241], “The processor may invoke a program in the memory to implement functions of modules in this embodiment”). 

Regarding Claim 28, the claim is an apparatus (wireless communication device) claim reciting the same subject matters as in Claim 21,  thus, Claim 28 is rejected based on the same rationales set forth for rejection of Claim 21.

Regarding Claim 31, the claim is an apparatus (wireless communication node) claim reciting the same claim limitations as in claim  28 (the claim limitations are described from network node perspectives relative to a wireless communication device), thus Claim 31 is rejected based on the same rationales set forth for rejection of Claim 28.


Response to Arguments
Applicant’s arguments filed on 06/17/2021 have been considered, but moot in view of new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIHUA ZHANG whose telephone number is (571)272-4326.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUIHUA ZHANG/Primary Examiner, Art Unit 2416